DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 22 is objected to because of the following informalities: the term “the buffer layer” in claim 22, at line 1, should be read as – the buffer structure --.  (Refer to its base claim 21, at line 2)   Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laboutin et al. (US 2017/0170283) in view of Kokawa et al. (US 2010/0244101) and Hsieh et al. (US 2021/0057561).  
	In re claim 15, Laboutin et al., in Fig. 3 and corresponding text, teach a method of fabricating an electronic device, the method comprising: 
forming a buffer structure 308 over a substrate 302, including: 
forming an aluminum nitride layer 304 ([0039]) over the substrate 302; and 
performing an epitaxial deposition process that deposits at least one gallium nitride layer of the buffer structure 108 (i.e. carbon-doped buffer layer 108 made of GaN, [0025], [0026]) using an extrinsic carbon source gas ([0012], [0055]); and 
forming a hetero-epitaxy structure 312 (i.e. layer 312 is an epitaxial layer, [0035]) over the buffer structure 308.
                       
    PNG
    media_image1.png
    460
    479
    media_image1.png
    Greyscale

	Laboutin et al. teach that the extrinsic carbon source gas comprising propane ([0055]) instead of ethene as claimed.  Kokawa et al., however, in an analogous art, teach an epitaxial deposition process for depositing carbon-doped gallium nitride buffer layer 13 using propane as the carbon source gas ([0037] – [0039], [0032]), or using ethylene (i.e. ethene) as the carbon source gas ([0032]).   In other words, Kokawa et al. implied that ethylene is the art-equivalent carbon source gas to propane for epitaxially depositing carbon-doped gallium nitride buffer layer.  
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute propane in Laboutin reference with ethylene (i.e. ethene) in Kokawa reference as the extrinsic carbon source gas for depositing the gallium nitride (i.e. the carbon-doped gallium nitride buffer layer).   This is because propane and ethene are known equivalents for providing carbon source gas to deposit carbon-doped gallium nitride buffer layer.   
(Note)    The foregoing combined teachings of Laboutin in view of Kokawa for the rejection is consistent with and in light of the written disclosure in the current application.  Claim 15 recites “performing an epitaxial deposition process that deposits at least one gallium nitride layer of the buffer structure using an extrinsic carbon source gas, the extrinsic carbon source gas comprising ethene”, which does not expressly recite that the gallium nitride is carbon-doped.   However, in light of the written disclosure in paragraphs [0018], [0022], [0028], [0033], [0048] of the current application, it is clear that the introduction of carbon source gas during depositing the gallium nitride is to form a carbon doped gallium nitride layer.
	Still, Laboutin et al. in view of Kokawa do not teach the transistor having a gate over the hetero-epitaxy structure, a drain partially in the hetero-epitaxy structure and spaced apart from the gate, and a source partially in the hetero-epitaxy structure and spaced apart from the gate and from the drain.  In this regard, Laboutin et al. further teach that the III-nitride structure 300 is for fabricating a transistor (i.e. high electron mobility transistor, HEMT, [0037]).  
	Hsien reference can remedy the foregoing deficiencies in Laboutin et al. in view of Kokawa.  This is because Hsieh et al reference teaches forming the transistor (i.e. HEMT, [0004], which is the same as that of Laboutin et al) having a gate 180 over the hetero-epitaxy structure 150, a drain 190 partially in the hetero-epitaxy structure 150 and spaced apart from the gate 180, and a source 170 partially in the hetero-epitaxy structure 150 and spaced apart from the gate 180 and from the drain 190.
                
    PNG
    media_image2.png
    490
    403
    media_image2.png
    Greyscale

	
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Hsieh’s teachings to the method of Laboutin in view of Kokawa to achieve the claimed invention.  The motivation for doing so is to provide the transistor (i.e. HEMT) over the III-nitride structure with both the source and drain being partially provided in the underlying hetero-epitaxy structure for advantages of forming a two-dimensional electron gas (2DEG) layer at the interface between two adjacent different semiconductor layers, which in turn would improve the performance of the electronic device (see [0002], [0045] in Hsieh).
	In re claim 18, Laboutin et al. in view of Kokawa and Hsieh et al. teach performing a metal organic vapor deposition process (see [0057] in Laboutin et al) that forms a silicon nitride cap 318 (see [0037] in Laboutin et al) over the hetero-epitaxy structure 312 (see Fig. 3 in Laboutin et al).

Allowable Subject Matter
6.	Claims 1-10, 19-21 and 24 are allowed.
7.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claim 22 would be allowable if the objection is overcome.
9.	Claim 23 is objected to as being dependent upon an objected base claim, but would be allowable if the objection against claim 22 is overcome.
10.	The following is a statement of reasons for the indication of allowable subject matter: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2021/0057561.  The improvement comprises that: (a) the structure is a hetero-epitaxy structure that is formed over the buffer structure; (b) the transistor having a gate is formed over the hetero-epitaxy structure, the drain being partially in the hetero- epitaxy structure and the source being partially in the hetero-epitaxy structure; (c) an aluminum gallium nitride interlayer over the first superlattice; and (d) the second superlattice having alternating pairs of respective aluminum nitride and gallium nitride sublayers.
 	In re claim 19, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0170283.  The improvement comprises forming the buffer structure comprises: performing a first epitaxial deposition process that forms a first aluminum gallium nitride sublayer over the aluminum nitride layer; performing a second epitaxial deposition process that forms a second aluminum gallium nitride sublayer over the first aluminum gallium nitride sublayer using the extrinsic carbon source gas; and performing a third epitaxial deposition process that forms a third aluminum gallium nitride sublayer over the second aluminum gallium nitride sublayer using the extrinsic carbon source gas.
	In re claim 21, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0170283.  The improvement comprises: performing a first epitaxial deposition process that forms a first superlattice over the aluminum nitride layer, the first superlattice having alternating pairs of aluminum nitride sublayers and aluminum gallium nitride sublayers;  

performing a second epitaxial deposition process that forms an aluminum gallium nitride interlayer over the first superlattice; and performing a third epitaxial deposition process that forms a second superlattice over the aluminum gallium nitride interlayer, the second superlattice having alternating pairs of aluminum nitride sublayers and aluminum gallium nitride sublayers.

Response to Arguments
11.	Applicant’s arguments submitted on 8/30/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 26, 2022



/HSIEN MING LEE/